Case 19-20148-rlj7 Doc 25 Filed 07/23/19 Entered 07/23/19 10:22:08 Page 1 of 19

 

Fill in this information to identify the case

 

Debtor | RICKEY PATTON

Debtor 2 RENA PATTON

(Spouse, if filing)

United States Bankruptcy Court for the: NORTHERN District of Texas
Case number 19-20148-RLJ-7

 

 

 

Official Form 427

Cover Sheet for Reaffirmation Agreement 12/15

 

Anyone who is party to a reaffirmation agreement may fill out and file this form. Fill it out completely, attach it to the reaffirmation agreement, and file

the documents within the time sct under Bankruptcy Rule 4008.

 

Part 1: Explain the Repayment Terms of the Reaffirmation Agreement

 

 

FORD MOTOR CREDIT COMPANY LLC
Name of the creditor

|. Who is the creditor?

 

N

How much is the debt? On the date that the bankruptcy case is filed $35,110.00

To be paid under the reaffirmation agreement $35,110.00

 

$637.06 duc on June 9,.2019, then $675.94 per month for 51 months starting July..9, 2019

 

3. What is the Annual Before the bankruptcy case was filed 0.00%
Percentage Rate (APR)
of interest? (See
Bankruptcy code §
524(k)(3)(E).)

[X] Fixed rate
LJ Adjustable rate

Under the reaffirmation agreement 0.00%

 

4. Does collateral secure LJ No
the debt? {X] Yes. Describe the collateral. 2017 Ford Explorer

Current market value $25,250.00

 

. Does the creditor assert

that the debt in
nondischargeable?

[X] No
LJ Yes. Attach an explanation of the nature of the debt and the basis for contending that the debt is
nondischargeable.

 

6. Using
information
from

Schedule I: Your
Income

(Official Form
1061) and
Schedule J: Your
Expenses
(Official Form
106J), fill in the
umounts.

 

Income and expenses reported on Schedule | and J

6a. Combined monthly income from
Line 12 of Schedule I

3 >
6b. Monthly expenses from line 22¢ of $ 4 3 2 7. 00

Schedule J

6c. Monthly payments on all reaffirmed = $7 e
debts not listed on Schedule J
7 G L
6d. Scheduled net monthly Income $ Y ‘@

Subtract lines 6b and 6c from 6a.
Ifthe total is less than 0, put the
number in brackets.

Income and expenses stated on the reaffirmation agreement

sIWUS: CC

§ 15F 7,00

- 0

6c. Monthly income from all sources
After payroll deductions
6f. Monthly expenses

6g. Monthly payments on all reaffirmed —— $
Debts not included in monthly expenses

MISS G

6h. Present net monthly income

Subtract lines 6f from oe. Ifthe total
Is less than 0, put the number in
brackets,

 

 

Official Form 427

Account No. Ending In: 5952

Cover Sheet for Reaffirmation Agreement

1702-30547-483330

Page |

 
Case 19-20148-rlj7 Doc 25 Filed 07/23/19 Entered 07/23/19 10:22:08 Page 2 of 19

Debtors RICKEY & RENA PATTON Case number (/f knows) 19-20148-RLIJ-7

 

x No

\_] Yes.

7, Are the income amounts

on lines 6a and 6e [Explain why they are different and complete line 10.

 

different?

 

 

‘i No

J Yes.

8. Are the expense

amounts on line 6b and 6f Explain why they are different and complete line 10.

 

different?

 

 

9, Is the net monthly
- income in line 6h less than
0?

;. A presumption of hardship arises (unless the creditor is a credit union)..
Explain how the debtor will make monthly payments on the reaffirmed debt and pay other living
expenses.

 

 

 

10. Debtor's certification I certify that cach explanation on lines 7-9 is true and correct.

about lines 7-9

If any answer on lines 7-9 is

Yes, the debtor must sign

here. X am Xx
Signature of Debtor 1 Signature of Debtor 2 (Spouse Onlysizi'a Joint Case)

 

If ail the answers on lines
7-9 are No, go to line 11.

 

 

 

 

 

11. Did an attorney represent | L! No
the debtor in negotiating >” Yes. Has the attorney executed a declaration or an affidavit to support the reaffirmation agreement?
the reaffirmation? LJ No
agreement? bf Yes

Part 2: Sign Here

 

 

I certify that the attached agreement is a true and correct copy of the reaffirmation agreement between the parties
identified on this Cover Sheet for Reaffirmation Agreement.

Whoever fills out this form
must sign here:

 

7

MM/DD/YYYY

Date

 

—"

Signature

locke Uk -

Printed Name \

Check one:

w/o or Debtor's Attorney
(W Creditor or Creditor’s Attorney

 

 

 

398041
Page 2

Account No. Ending In: 5952 * 1702-36547-483330
Case 19-20148-rlj7 Doc 25 Filed 07/23/19 Entered 07/23/19 10:22:08 Page 3 of 19

 

aoe ccdne aiAStaeo O Presumption of Undue Hardship
Wilcox Law, PLLC Sse No Presumption of Undue Hardship
P.O. Box 201849 (Check box as directed in Part D: Debtor's
Arlington, TX 76006 Statement in Support of Reaffirmation
(817) 870-1694 Telephone Agreement.)

(817) 870-1181 Facsimile

swilcox@wilcoxlaw.net
ATTORNEY FOR FORD MOTOR CREDIT COMPANY LLC

 

 

UNITED STATES BANKRUPTCY COURT
FOR THE NORTHERN DISTRICT OF TEXAS

In Re: RICKEY & RENA PATTON & Case No. 19-20148-RLJ-7
§ Account No. ending in 5952

REAFFIRMATION AGREEMENT

[Indicate all documents included in this filing by checking each applicable box]

of Part A: Disclosures, Instructions, and [File Part E only if debtor was not
Notice to Debtor (Pages | - 5) represented by an attorney during the
ff Part B: Reaffirmation Agreement course of negotiating this agreement.]
a~ Part C: Certification by Debtor's
- Attorney - Oo Part E: Motion for Court Approval
cA Part D: Debtor's Statement of Support Oo Proposed Order On Reaffirmation

of Reaffirmation Agreement

Nante of Creditor: Ford Motor Credit Company LLC
O [Check this box if] Creditor is a Credit Union as dei ned | in § 19(b)(1)(a)(iv) of the
Federal Reserve Act

PART A: DISCLOSURE STATEMENT, INSTRUCTIONS AND NOTICE TO DEBTOR
1. DISCLOSURE STATEMENT

Date of Disclosure: May 16, 2019
Before Agreeing to Reaffirm a Debt, Review These Important Disclosures:

SUMMARY OF REAFFIRMATION AGREEMENT
This Summary is made pursuant to the requirements of the Bankruptcy Code.

AMOUNT REAFFIRMED

 

The amount of debt you have agreed to reaffirm: $35,110.00
The amount of debt you have agreed to reaffirm includes all fees and costs (if any) that have accrued as of

the date of this disclosure. Your credit agreement may obligate you to pay additional amounts which may
come due after the date of this disclosure. Consult your credit agreement.

Account No. Ending In: 5952 1702-36547-483330 Page l

 
Case 19-20148-rlj7 Doc 25 Filed 07/23/19 Entered 07/23/19 10:22:08 Page 4 of 19
ANNUAL PERCENTAGE RATE

[The annual percentage rate can be disclosed in different ways, depending on the type of debt.]

If the debt is an extension of credit other than under than an open end credit plan, the creditor may disclose
the annual percentage rate shown in (1) below, or, to the extent this rate is not readily available or not applicable,
the simple interest rate shown in (11) below, or both.

(i) The Annual Percentage Rate under §128(a)(4) of the Truth in Lending Act, as disclosed to the debtor
in the most recent disclosure statement given to the debtor prior to entering into the reaffirmation
agreement with respect to the debt or, if no such disclosure statement was given to the debtor, the annual
percentage rate as it would have been so disclosed: 0.00%.

— And/Or ---

(ii) The simple interest rate applicable to the amount reaffirmed as of the date this disclosure statement
is given to the debtor: 0.00%. If different simple interest rates apply to different balances included in the
amount reaffirmed, the amount of each balance and the rate applicable to it are: N/A

Simple Interest Contract Disclosure: Please review your credit agreement for an explanation on how early
or late payments effect the amount of interest due on your credit agreement.

If the reaffirmed debt is secured by a security interest or lien, which has not been waived or determined
to be void by a final order of the court, the following items or types of items of the debtor’s goods or property,
remain subject to such security interest or lien in connection with the debt or debts being reaffirmed inthe
reaffirmation agreement described in Part B. .

 

Item or Type of Item Original Purchase Price or Original Amount of Loan
Motor Vehicle Make/Model/Year: 2017 Ford Explorer $40,578.73

Vehicle Identification Number 1FMS5K7DH4HGD53669

Optional---At the election of the creditor, a repayment schedule using one or a combination of the following
may be provided:

Repayment Schedule:
Your payment schedule will be:

umber of Pa nts mount of Payments hen Payments are Due
| $637.06 June 9, 2019

51 $675.94 Monthly starting July 9, 2019

 

Simple Interest Contract Disclosure: Your credit agreement is a simple interest contract. Please review your credit
agreement for an explanation on how early or late payments effect the amount of interest due on your credit agreement.

Account No. Ending In: 5952 1702-36547-483330 Page 2
Case 19-20148-rlj7 Doc 25 Filed 07/23/19 Entered 07/23/19 10:22:08 Page 5 of 19
2. INSTRUCTIONS AND NOTICE TO DEBTOR(S)

Reaffirming a debt is a serious financial decision. The law requires you to take certain steps to make sure the decision is
in your best interest. If these steps are not completed, the reaffirmation agreement is not effective, even though you have
signed it.

I. Read the disclosures in this Part A carefully. Consider the decision to reaffirm carefully. Then, if you want to
reaffirm, sign the reaffirmation agreement in Part B (or you may use a separate agreement you and your creditor agree
on).

2. Complete and sign Part D and be sure you can afford to make the payments you are agreeing to make and have
received a copy of the disclosure statement and a completed and signed reaffirmation agreement.

3. If you were represented by an attorney during the negotiation of your reaffirmation agreement, the attorney must
have signed the certification in Part C.

4. If you were not represented by an attorney during the negotiation of your reaffirmation agreement, you must have
completed and signed Part E.

5. The original of this disclosure must be filed with the court by you or your creditor. Ifa separate reaffirmation
agreement (other than the one in Part B) has been signed, it must be attached.

6. If you were represented by an attorney during the negotiation of your reaffirmation agreement, your reaffirmation
agreement becomes effective upon filing with the court unless the reaffirmation is presumed to be an undue hardship as
explained in Part D.

fe If you were not represented by an attorney during the negotiation of your:reaffirmation agreement, it will

not be effective unless the court approves it. The court will notify you of the hearing on your reaffirmation agreement.
You must attend this hearing in bankruptcy court where the judge will review your reaffirmation agreement. The
bankruptcy court must approve your reaffirmation agreement as consistent with your best interest, except that no court
approval is required if your reaffirmation is for a consumer debt secured by a mortgage, deed of trust, security deed, or
other lien on your real property, like your home.

YOUR RIGHT TO RESCIND (CANCEL) YOUR REAFFIRMATION AGREEMENT. You may rescind (cancel)
your reaffirmation agreement at any time before the bankruptcy court enters a discharge order or before the expiration of
the 60-day period that begins on the date your reaffirmation agreement is filed with the court, whichever occurs later. To
rescind (cancel) your reaffirmation agreement, you must notify the creditor that your

reaffirmation agreement is rescinded (or canceled).

Account No. Ending In: 5952 1702-36547-483330 Page 3
Case 19-20148-rlj7 Doc 25 Filed 07/23/19 Entered 07/23/19 10:22:08 Page 6 of 19

Frequently Asked Questions:

WHAT ARE YOUR OBLIGATIONS IF YOU REAFFIRM THE DEBT? A reaffirmed debt remains your
personal legal obligation. It is not discharged in your bankruptcy case. That means that if you default on your
reaffirmed debt after your bankruptcy case is over, your creditor may be able to take your property or your wages.
Otherwise, your obligations will be determined by the reaffirmation agreement which may have changed the terms
of the original agreement. For example, if you are reaffirming an open end credit agreement, the creditor may be
permitted by that agreement or applicable law to change the terms of that agreement in the future under certain
conditions.

ARE YOU REQUIRED TO ENTER INTO A REAFFIRMATION AGREEMENT BY ANY LAW? No, you
are not required to reaffirm a debt by any law. Only agree to reaffirm a debt if it is in your best interest. Be sure
you can afford the payments you agree to make.

WHAT IF YOUR CREDITOR HAS A SECURITY INTEREST OR LIEN? Your bankruptcy discharge does
not eliminate any lien on your property. A ‘lien’ is often referred to as a security interest, deed of trust, mortgage
or security deed. Even if you do not reaffirm and your personal liability on the debt is discharged, because of the
lien your creditor may still have the right to take the security property if you do not pay the debt or default on it.
If the lien is on an item of personal property that is exempt under your State's law or that the trustee has abandoned,
you may be able to redeem the item rather than reaffirm the debt. To redeem, you make a single payment to the
creditor equal to the current value of the security property, as agreed by the parties or determined by the court.

NOTE: When this disclosure refers to what a creditor ‘may’ do, it does not use the word ‘may’ to give the
creditor specific permission. The-word ‘may’ is used to tell you what might oéciir if the law permits the creditor
to take the action. If you have questions about your reaffirming a debt or what the law requires, consult with the
attorney who helped you negotiate this agreement reaffirming a debt. If you don’t have an attorney helping you,
the judge will explain the effect of your reaffirming a debt when the hearing on the reaffirmation agreement is
held.

Account No. Ending In: 5952 1702-36547-483330 Page 4
Case 19-20148-rlj7 Doc 25 Filed 07/23/19 Entered 07/23/19 10:22:08 Page 7 of 19

PART B: REAFFIRMATION AGREEMENT

I (we) (hereinafter "I" shall refer to debtor and joint debtor, if any) agree to reaffirm the debts arising under the credit
agreement described below.

 

1. BRIEF DESCRIPTION OF CREDIT AGREEMENT:

Retail Installment Contract dated: August 25, 2017, with account no. ending in: 5952, and written amendments and
extensions thereof entered into prior to the date the bankruptcy petition was filed.

 

Motor Vehicle Make/Model/Year: 2017 Ford Explorer Vehicle Identification Number: IFM5K7DH4HGD53669

 

 

I agree to be bound by all the terms and conditions of the credit agreement, which is hereby incorporated by reference. |
agree to the "ANNUAL PERCENTAGE RATE" disclosed in the PART A: DISCLOSURE STATEMENT. | agree to pay
the "AMOUNT REAFFIRMED" disclosed in the PART A: DISCLOSURE STATEMENT. I agree to make monthly
payments described in the REPAYMENT SCHEDULE disclosed in the PART A: DISCLOSURE STATEMENT each
month until the debt has been satisfied. If the Creditor has agreed to any changes to the credit agreement as part of this
Reaffirmation Agreement, such changes are listed below:

Description of any changes to the credit agreement made as part of this reaffirmation agreement: NONE.
DEBTOR AGREES THAT ANY RESCISSION OF THIS REAFFIRMATION AGREEMENT MUST BE
IN.WRITING AND FILED WITH THE COURT. DEBTOR AGREES TO MAIL TO CREDITOR ANY
NOTICE OF RESCISSION TO THE CREDITOR AT THE FOLLOWING ADDRESS:

Wilcox Law, P.L.L.C.

bonpar,

Arlington, TX 76006

SIGNATURE(S):

Borrower:

Kona L. &Z tloas

nak Name)

itn jad be 2

si gnature)

Date: | [ A | Do”

Co-borrower, if also reaffirming these debts:

 

(Print Name)

 

(Signature)

Date:

 

Account No. Ending In: 5952

1702-30547-483330

Accepted by creditor:

(address for Creditor for sending bankruptcy notice):
Ford Motor Credit Company LLC

c/o Wilcox Law, PLLC
P.O. Box 201849
Arlington, TX 76006
***The above address i

   
 
 
 

payment address**

 

 
 

ithe of, Individual Signiyg for Creditor)

L9

Date of Creditor hace

(Printed Name Fez

Page 5
Case 19-20148-rlj7 Doc 25 Filed 07/23/19 Entered 07/23/19 10:22:08 Page 8 of 19
PART C: CERTIFICATION BY DEBTOR’S ATTORNEY (IF ANY).
[To be filed only if the attorney represented the debtor during the course of negotiating this agreement.]

I hereby certify that (1) this agreement represents a fully informed and voluntary agreement by the
debtor; (2) this agreement does not impose an undue hardship on the debtor or any dependent of the debtor; and
(3) Ihave fully advised the debtor of the legal effect and consequences of this agreement and any default under
this agreement.

- O [Check box, if applicable and the creditor is not a Credit Union.] A presumption of undue hardship -
has been established with respect to this agreement. In my opinion, however, the debtor is able to make the
required payment.

Zz Ais p/ /
Printed Name of Debtor’s age PLY

s Attorney: :

Signature of/Debtor

 

/

 

Account No. Ending In: 5952 1702-36547-483330 Page 6
Case 19-20148-rlj7 Doc 25 Filed 07/23/19 Entered 07/23/19 10:22:08 Page 9 of 19

PART D: DEBTOR'S STATEMENT IN SUPPORT OF REAFFIRMATION AGREEMENT

[Read and complete sections 1 and 2. Sign the appropriate signature line(s) and date your signature. If you
complete sections 1 and 2 and your income less your monthly expenses does not leave enough to make the
payments under this reaffirmation agreement, check the box at the top of page | indicating "Presumption of
Undue Hardship." Otherwise, check the box at the top of page | indicating "No Presumption of Undue
Hardship."]

l. I believe this reaffirmation agreement will not impose an undue hardship on my dependents or me. I can
afford to make the payments on the reaffirmed debt because my monthly income (take home pay plus any other
income received) is $ FIGS, CC , and my-actual current monthly expenses including monthly
payments on post-bankruptcy debt and other reaffirmation agreements total $ BGG. OG s_, leaving
$ ay 3O¥, CO to make the required paynients on this reaffirmed debt.

I understand that if my income less my monthly expenses does not leave enough to make the payments, this
reaffirmation agreement is presumed to be an undue hardship on me and must be reviewed by the court. However,
this presumption may be overcome if | explain to the satisfaction of the court how I can afford to make the payments
here:

 

 

 

 

 

 

 

 

  

 

 

2. I received a copy of the Reaffirmation Disclosure Statement in Part A and a completed and signed reaffirmation
ee
i, be Pa 7 tama . .
Signedy So. bef 27 Date: 7) Gj [Do\7
ADebtor)~ Stim 7:

Signed: Date:
(Joint Debtor, if any)

 

 

Account No. Ending In: 5952 1702-36547-483330 Page 7
Case 19-20148-rlj7 Doc 25 Filed 07/23/19 Entered 07/23/19 10:22:08 Page 10 of 19

PART E: MOTION FOR COURT APPROVAL .
[To be completed and filed only if the debtor is not represented by an attorney during the course of negotiating
this agreement. ]

UNITED STATES BAN KRUPTCY COURT
FOR THE NORTHERN DISTRICT OF TEXAS |

In Re: RICKEY, & RENA PATTON § Case No. 19-20148-RLJ-7
§ Chapter 7

MOTION FOR APPROVAL OF REAFFIRMATION AGREEMENT

I (we), the debtor(s), affirm the following to be true and correct:

] am not represented by an attorney in connection with this reaffirmation agreement.

I believe this reaffirmation agreement is in my best interest based on the income and expenses I have
disclosed in my Statement in Support of this reaffirmation agreement, and because (provide any additional relevant
reasons the court should consider):

 

 

 

Therefore, | ask the court for an order approving this reaffirmation agreement under the following provisions
(check all applicable boxes): eis 4 ae

O11 U.S.Ce§ 524(c)(6) (debtor is not represented by an attorney during the course of the negotiation of the

reaffirmation agreement)

O11 U.S.C. § 524(m) (presumption of undue hardship has arisen because monthly expenses exceed monthly

income)

Signed:

 

(Debtor)

 

(Joint Debtor, if any)

Date:

 

Account No. Ending In: 5952 1702-36547-483330 Page 8
Case 19-20148-rlj7 Doc 25 Filed 07/23/19 Entered 07/23/19 10:22:08 Page 11 of 19

In Re: RICKEY & RENA PATTON

1

UNITED STATES BANKRUPTCY COURT
FOR THE NORTHERN DISTRICT OF TEXAS

Case No. 19-20148-RLJ-7

§
§ Chapter 7

ORDER APPROVING REAFFIRMATION AGREEMENT

The Debtor(s), Rickey & Rena Patton, have filed a motion for approval of the reaffirmation

agreement dated

made between the Debtor(s) and Ford Motor Credit Company

LLC The court held the hearing required by 11 U.S.C. § 524(d) on notice to the Debtor(s) and the

Creditor on

COURT ORDER:

OThe court grants the debtor's motion under 11 U.S.C. § 524(c)(6)(A) and
approves the reaffirmation agreement described above as not imposing an undue
hardship on the debtor(s) or a dependent of the debtor(s) and as being in the best
interest of the debtor(s).

O The court grants the debtor's motion under 11 U.S.C. § 524(k)(8) and approves
the reaffirmation agreement described above.

0 The court does not disapprove the reaffirmation agreement under ||
U.S.C. § 524(m).

O The court disapproves the reaffirmation agreement under 1|1 U.S.C. §
524 (m).

0 The court does not approve the reaffirmation agreement.

IT IS SO ORDERED.

#H#HH# END ORDER #####
irue and Accurate Completed Copy - UCU Non-Autnoritative Copy

Case 19-20148-rlj7 Doc 25 Filed 07/23/19 Entered 07/23/19 10:22:08 Page 12 of 19

This is a Copy of the Customer Completed signed electronic form held by RouteOne LLC.

TEXAS MOTOR VEHICLE RETAIL INSTALLMENT SALES CONTRACT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date 08/25/2017
BUYER RENA PATTON _||SELLER/CREDITOR Amarillo |-40 Motors, LP
ADDRESS 20251 RAINTREE LN
FY Sonyen STATEIX ZIP 79015 | lspDRESS 1900 EAST INTERSTATE HIGHWAY 40
PHONE ' :
GO-BUYER N/A CITY AMARILLO
ADDRESS N/A STATE IX ZIP 79103
CITY NIA STATENIA ZIP NIA PHONE (806) 376-4911
PHONE_N/A

 

 

 

 

 

 

 

The Buyer Is referred to as "you" or "your". The Seller/Creditor is referred to as "we", "us" or "Creditor". This contract may
be transferred by the Seller. :

PROMISE TO PAY

The credit price Is shown below as the "Total Sale Price". The "Cash Price" is also shown below. By signing this contract, you choose

to purchase the motor vehicle on credit according to the terms of this contract. You agree to pay us the Amount Financed, Finance

Charge and any other charges in this contract. You agree to make payments according to the Payment Schedule in thls contract. If.

more than one person signs as a buyer, you agree to keep all of the promises in this agreement even if the others do not.

You have thoroughly inspected, accepted and approved the motor vehicle In all respects.
Bs Sn

‘FEDERAL: TRUTH-IN-LENDING DISCLOSURES! 5 oi

 

 

 

 

 

 

 

 

ANNUAL FINANCE Amount Total of
PERCENTAGE CHARGE Financed Payments Price
RATE The dollar amount The amount of The amount The total cost
The cost of your the credit will credit provided you will have of your purchase on
: cost you. to you or on paid when you credit,
Grad asa youry (ele your behalf. have made all including your
scheduled downpayment
alin ‘of $__ 0.00 1-800-727-7000
0.00 % $ 0.00 $ 48,667.68 $ 48,667.68 $ 48,667.68 ist | sare eaao

 

 

 

 

 

Your Payment Schedule will be: :
Number of Payments | Amount of Payments When Payments are Due

 

 

 

‘Monthly unless otherwise checked Ford Melee Grea cammpanytke
[] ‘Semi-Annually _ [—] Annually
72 $ 675.94 Starting: 10/09/2017

 

 

 

 

 

 

Prepayment: If you pay off your debt early, you will not have to pay a penalty.
: You must pay a late charge on the portion of each payment received more than fifteen days
late. The charge is 5% of the late amount.
: You are giving a security interest In the motor vehicle being purchased.
Contract: Please see this contract for additional information on security interest, nonpayment, default, the right
to require repayment of your debt in full before the scheduled date, and prepayment penalty.

 

 

Ado aaneiuouiny-u0oN 79N - Adon paiaidwon aieinooW Due anit

 

BALLOON CONTRACT PROVISIONS
[_] Your last installment payment under thls contract is a balloon payment.

EXCESS WEAR, USE AND MILEAGE CHARGES

If the box directly above is checked, this section, Paragraph B, and Paragraph C of this contract apply. You may be charged for
excessive wear based upon our standards for normal use. If you exercise the option to transfer ownership of the vehicle to Creditor
under Paragraph B, you must pay the Creditor $0.N/A per mile for each mile in excess of N/A miles shown
on the odometer. '

EXTRA MILEAGE OPTION CREDIT

If this contract contains a balloon payment (as indicated above), and you have exercised your option to transfer ownership of the
vehicle to the Creditor under Paragraph B, this paragraph applies to your contract. At the scheduled end of this contract, You will
receive a credit of $0. N/A per unused mile for the number of unused miles between__ N/A__ and__N/A___ miles, less any
amounts You owe under this contract. You will not receive any credit if the vehicle is destroyed, this contract ends early, or you are
in default. You will not receive any credit If the credit is lass than $1.00.

 

The Annual Percentage Rate may be negotiated with the Seller. The Seller may assign this contract and may

 

 

retain its right to receive a portion of the Finance Charge.

e-1 eos 17)
6-17642-B-S|

 

Page 1 of 7

T166742324-DP166742325 - This copy was created on Sat Aug 26 02:28:09 GMT 2017
lrue and Accurate Completed Copy - 1.5 Non-Aumoritative Copy

Case 19-20148-rlj7 Doc 25 Filed 07/23/19 Entered 07/23/19 10:22:08 Page 13 of 19

This is a Copy of the Customer Completed signed electronic form held by RouteOne LLC.

MOTOR VEHICLE INDENTIFICATION

 

New/Used Mileage Year and Make Model Vehicle Identification Number | Use For Which Purchased

 

Personal use unless
otherwise checked below

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

charged to buyers for handling documents relating to the sale. A documentary fee may not exceed a reasonable
amount agreed to by the parties. This notice Is required by law.

Spanish Translation: Un cargo documental no es un cargo oficial. La ley no exige que se Imponga un cargo
documental. Pero este podria cobrarse a los compradores por el manejo de la documentacién en relacién con la
venta. Un cargo documental no puede exceder una cantidad razonable acordada por las partes. Esta notificaclén se
exige por ley.

 

 

 

 

 

 

 

 

 

 

 

New 2 2017 Ford Explorer 1FM5K7DH4HGD53669 oe
commercial
[ . CJ] Agricultural
Trade-In: Year 2016 Make Toyota Model __ _ Avalon __
VIN 4T1BK1EB7GU242334 License No.
RSL REA eS a GEOG ae _ITEMIZATION OF AMOUNT FINANCED 1h ENE SSS Sea ane
1. Cash Sale Eiice Trencina a any Sesacaciier, services, and taxes
N/A $ N/A, NIA $ N/A :
N/A $ N/A, and NiA $ N/A) $___ 40,578.73 (4)
2. Total Downpayment = (if negative, enter "0" and see Line 4.A. below)
Gross trade-in $__ 68,000.00
- payoff by seller $72,875.12
= Cash paid to buyer for trade in...ssssessssessesssessessseensssseesserestessesesseessess $_ CNA
= NOt tPACO-IN......cecccecsscccececssecessscrsecsecstrececeseecensecscesereeasseecsneaerteeesteevenseass $ 4,875.12
+ CASH sscsscscccsecsnecsecsnveessecsecsecsavaeeeccseresesseeeesteaseecuseesacsecsacescaeececeneseessrensenns $ NIA
+ Third Party Rebate Assigned to Creditor...ccscscscsserssnecstssssresresseeeees $ 1,000.00
+ NIA tits srvinnnnmnnnancnmmicnanaiiensn $ NIA
Total COWNPAYMENL....ccsceceerereeereereeeneseenes sr eennavaeueasnnenersenstenennaqendevean canst evwenauestasaaninesevenastaniascnrenasesereaenes $ 0.00 (2)
3, Unpaid balance of cash price (1 MINUS 2) ...ciesssssssesesssessesenssssescsnsesssecsscasscsssasesesearsnsaessesesteacareecasesneanenes $ ___ 40,578.73 (3)
4, Other charges Including amounts paid to others on your behalf (Seller may keep part of these amounts.):
A. Net trade-in payoff to TOYOTA MOTOR CREDIT $ 3875.12
B. Cost of optional credit insurance paid to insurance company or companies
Life $ NIA
Disability $ N/A $ N/A
C. Other Insurance paid to the insurance COMPANY.......ccserescssscresesescssetsssercesseesrseseasastessestsrsesensaet $ N/A
D. Official fees pald to government AQeriCles....ccicsscecccsececserccecsscerssesssnsecsvsecsusscssesnssesseseesesses . $NA
E. Debt Cancellation Agreement Fee Pald to Selleri..cccscscccssssssescecsecsssesssrseensscsvanssenscneecenenvene wa. S______ 850.00
F. Dealer's inventory tax (if not Included IN CASH PFI)... cesccsesecsctressecsnsessesesseereecsssacusensaecsrsssereases $ 79.83
G. Sales tax (if not Included In CaSh Price)......cccsessssecsessesseesssecsseeeecssnacsesessnsssesssesecscasscsesseesensneeeeesaes $ N/A
H. Other taxes (if not included in CASH PLiCe)..csecersesesecsreresesesesseessvsveesscscevesersseseeeseresescecersrcssecsceueesseeaess $ NIA
1. Government license and/or registration fe@S...csscsscscssssessvessesrssecsvessssscseesucecessveseeessesssesuecsaeesesssssseesees $ 152.50
J. Government certificate of title f60.......cssssssessesssssssssesesssssssssssusssessescsescsecessnevevescausesaneneasavavaessvanensanee $ 28,00
K. Government vehicle Inspection fe@S...cccscssssssscessesssssessesscssssssssesesssessussessscsasssessseseuecevensccssecsscaveenscaveees $ 23.50
L, Deptity Service fee pald to dedlelvsiisiiccssscinownsnvarrnananenmmmmnvennnmnnaneseaamaunetinaeues $ NIA
M. Documentary Fee. A documentary fee is not an official fee. A documentary fee Is not required by law, but may be

 

 

 

ToAmarillo |-40 Motors, LP for DOCUMENtArY Fee... ccceteceeesteereeeeeernerees $ 150.00
N. Other charges (Seller must identify who Is paid and describe purpose)

to State for Plale Transfer Fee $ 5.00

to Ethos Group for Service Contract $ 2,925.00

to N/A for N/A $ N/A

to N/A : for N/A $ N/A

to N/A for N/A $ NIA

to N/A for NIA $ N/A

to N/A for N/A $ NIA

to N/A for N/A $ NIA

“to N/A for N/A $ NIA

to NIA for N/A $ N/A
Total other charges and amounts paid to others On Your D@hAlf.......cecsccccsscsreeesssecsecsesesactrserstreasetsnes $ 8,088.95 (4)
5. AMOUNE FINANCE (3 + 4)... .cccccscescnseteessessssecsaseeeeseseseesseesseeesseesaceeaeestecsscnersuseenscageseenaeedeusesasanaetdevareneuseetenetense $ 48,667.68 (5)

LIABILITY INSURANCE

THIS CONTRACT DOES NOT INCLUDE INSURANCE COVERAGE FOR PERSONAL LIABILITY AND PROPERTY
DAMAGE CAUSED TO OTHERS.

 

 

 

e-17642-SI ‘an 17
@-17642-B Page 2 of 7

T166742324-DP 166742325 - This copy was created on Sat Aug 26 02:28:09 GMT 2017

Adon aavewounw-uon 99N - Adon oaieidwoy areinsov OUe ani}
Case 19-20148-rlj7 Doc 25 Filed 07/23/19 Entered 07/23/19 10:22:08 Page 14 of 19

This is a Copy of the Custorner Completed signed electronic form held by RouteOne LLC.

 

=. | Buyer's Signature: A ve N/A es

Co-Buyer's Signature: A ae N/A

Irue and Accurate Completed Copy - UCC Non-Authoritative Copy

PROPERTY INSURANCE: You must keep the collateral Insured against damage or loss In the amount you owe. You must keep
this Insurance until you have paid all that you owe under this contract. You may obtain property insurance from anyone you
want or provide proof of insurance you already have. The Insurer must be authorized to do business In Texas.

You agree to give us proof of property insurance. You must name us as the person to be paid under the policy in the event of damage of
loss.

If any insurance is included below, policles or certificates from the insurance company will describe the terms, conditions and
deductibles.

 

Optional credit life and credit disability Insurance.
Credit life insurance and credit disability insurance are not required to obtain credit. They will not be provided unless you sign and agree
to pay the extra cost. Your decision to buy or not buy these insurance coverages will not be a factor in the credit approval process.

(J Credit Life, one buyer $ N/A Term N/A

CJ Credit Life,.both buyers $ | N/A Term N/A

([] Credit Disabllity, one buyer $ N/A Term NIA

C] Credit Disability, both buyers $ N/A Term NIA.
NIA

 

(Insurance Company)
Credit life insurance pays only the amount you would owe if you paid: all your payments on time. Credit disability insurance does not
cover any increase In your payment or in the number of payments.
If the term of the insurance Is 121 months or longer, the premium Is not fixed or approved by the Texas Insurance Commissioner.

Balloon payment contracts: Credit Life Insurance is for the scheduled term of this contract. Credit Disabllity Insurance covers the first
N/A__ payments and does not cover the last scheduled payment.
You want the insurance indicated above.

 

 

Debt cancellation agreement. The granting of credit will not be dependent on the purchase of the debt cancellation agreement
described below. It will not be provided unless you sign and agree to pay the extra cost. The credit approval process will not be affected
by whether or not you buy the debt cancellation agreement.

Debt Cancellation Agreement** 72 $ 850.00
Term In Months Premium or Fee

N/A
(Insurance Company)

“*“WE WILL CANCEL CERTAIN AMOUNTS YOU OWE UNDER THIS CONTRACT IN THE CASE OF A TOTAL LOSS OR THEFT OF
THE VEHICLE AS STATED IN THE DEBT CANCELLATION AGREEMENT.

You can cancel the debt cancellation agreement without charge for a perlod of 30 days from the date of this contract, or for the period
stated in the debt cancellation agreement, whichever period ends later.

A debt cancellation agreement is not insurance and is regulated by the Office of Consumer Credit Commissioner.

You want the debt cancellation agreement for which the premium or fee is included above.
Buyer's Signature: B fa Me,

Co-Buyer's Signature: B N/A

 

 

 

Anti-Theft Product (Optional)

The purchase of anti-theft product(s) Is optional and not required to obtain credit, even if the product(s) Is already installed on the
vehicle you selected. You may purchase anti-theft product(s) from the person of your choice. By signing below, you agree to
purchase the anti-theft product(s) at the price disclosed.

 

 

 

 

 

 

N/A $ NIA Term N/A
N/A $ ‘NIA Term NK
NIA $ _N/A Term ne
C N/A. |
Buyer Signs
0-17642°S! fpr 17) Page 3 of 7

T166742324-DP 166742325 - This copy was created on Sat Aug 26 02:28:09 GMT 2017.

Adan aanpwuioinnw-tinar aan - Adon naiaidiunn arinaow nur anit
Irue and Accurate Completed UCopy - UCU Non-AuInortatve Copy

Case 19-20148-rlj7 Doc 25 Filed 07/23/19 Entered 07/23/19 10:22:08 Page 15 of 19

This is a Copy of the Customer Completed signed electronic form held by RouteOne LLC.

 

eee ee TADDITIONAL AGREEMENTS.

 

 

TA. Papeeenstin You must make all payments | in U.S. funds when they are due. If you pay off your contract early, you will n not have to

pay a penalty. This is a simple finance charge contract.
1. How Finance Charge is Calculated: Creditor figures the Finance Charge using the true daily earnings method as designed by the
Texas Finance Code. Under the true daily earnings method, the Finance Charge will be figured by applying the dally rate to the
unpaid portion of the Amount Financed for the number of days the unpaid portion of the Amount Financed is outstanding. The daily
rate Is 1/365th of the Annual Percentage Rate. The unpaid portion of the Amount Financed does not include late charges or retum
check charges.
2. How Your Payments will be Applied: Creditor will apply your payments In the following order:

1. earned but unpaid finance charge; and

2. to anything else you owe under this contract.
3. How Late or Early Payments Change What You Must Pay: The Finance Charge, Total of Payments, and Total Sale Price are
based on the assumption that you will make all payments as scheduled. If you do not timely make all your payments in at least the
correct amount, you will have to pay more Finance Charge. and ‘your last payment will be more than your last scheduled payment. If
you make scheduled payments early, your Finance Charge will be reduced (less). If you make your scheduled payments late, your
Finance Charge will increase.
B. Balloon Payment Contracts: If your last installment payment under this contract is a balloon payment, you may handle the last
installment payment In one of three ways.
Eirst, you may pay all that you owe when the last installment payment is due and keep your motor vehicle.
Second, you may refinance the last installment payment unless you are in default under this contract. If the Creditor has advanced
funds to cure any default, you must pay back the Creditor before the refinancing. You must also provide proof of insurance
acceptable to Creditor before the refinancing. The terms of the refinancing will be as follows: (i) If the vehicle is described in this
contract as new, you can refinance at an annual percentage rate up to 5 points greater than the Annual Percentage Rate shown in
this contract. The rate will not be more than applicable law allows. The new agreement will allow you to refinance the last installment
for at least 24 months with equal monthly payments. Creditor and you can also agree to refinance the last installment over another
time period or on a different payment schedule.
(ii) If the vehicle is described in this contract as used, you can enter Into a new written agreement to refinance the last installment
payment when due without a refinancing fee. If you refinance the last installment payment, your periodic payment will not be larger or
more:often than the payments in this contract. The annual: percentage rate in the new agreement will not be more-than the Annual
Percentage Rate in this contract. The provision does not appiy if your Payment Schedule has been adjusted to’ your: ‘seasonal or
irregular income. If you wish to refinance, you must notify the Creditor In writing. Except as discussed in this section, ihe notice must
be received no later than 30 days prior to the last installment payment due date. Third, you may transfer ownership of the vehicle to
the Creditor in satisfaction of the last Installment payment. You must pay to the Creditor a $475 Disposal Fee and any other amount
owed under this contract. Amounts you owe will be based, in part, on the vehicle's mileage. You also must pay to the Creditor the
estimated costs of all repairs to the vehicle that are the result of excess wear and use, as set forth below. You must take the vehicle to
a place selected by the Credltor for inspection no later than 15 days prior to the last installment payment due date. After the
inspection, If you decide to transfer ownership of the vehicle to the Creditor, you must give the vehicle to the Creditor no later than the
last installment payment due date. At that time, you must also give the Creditor a title, which shows no liens other than the Creditor's
lien, transferring ownership to the Creditor or a person selected by the Creditor. You must also provide other documents as needed.
Afterwards, if you decide not to transfer ownership of the vehicle, you must immediately Inform the Creditor if you want to refinance the
last installment payment.
C. Damage Repair: [f your last installment payment under this contract is a balloon payment and you transfer ownership of the
vehicle to the Creditor under Paragraph B, You are responsible for all repairs to the vehicle that are not the result of normal wear and
use, These repairs Include, but are not limited to those necessary to repair or replace: (a) Tires that have sidewall damage/plugs,
exposed cords/belts, or are unmatched for vehicle or unsafe; (b) Electrical or Mechanical defects or malfunctions; (c) Glass, Paint,
Body Panels, Trim and Grill Work that are broken, mismatched, chipped, scratched, pitted, cracked, or if applicable, dented; (d)
Interior rips, stains, burns or damaged areas; (e) Replacement of any missing equipment or parts that were In or on the vehicle when
delivered; and (f) All damage which would be covered by collision or comprehensive Insurance whether or not such insurance Is
actually In force. Replacement of Sheet Metal and all other repairs must be made with Original Equipment Manufacturer parts. Your
use or repair of the vehicle must not invalidate any warranty. You will owe the estimated costs of such repairs unless repairs are made
at your expense prior to the transfer of ownership of the vehicle to the Creditor. You will maintain the odometer of the vehicle so that It
always reflects the vehicle's actual mileage. If the odometer Is at any time inoperative, You will provide reasonable evidence of the
vehicle's actual mileage. If you are unable to do so, You will pay us our estimate of any reduction of the vehicle's wholesale value
caused by the Inability to determine the vehicle's actual mileage.

 

Adon aanewouny-uoNn 29N - Adon paiaidwoy areinooy pue amt

 

 

@-17642-S| (APR 17)
e-17642-B-SI Page 4 of 7

T168742324-DP166742325 - This copv was created on Sat Aua 26 02:28:09 GMT 2017
{Ue all ALLUI Ale UUIIpieteu Gupy - UGLY INUII-AUUIUINGUve UUpy

Case 19-20148-rlj7 Doc 25 Filed 07/23/19 Entered 07/23/19 10:22:08 Page 16 of 19

This Is a Copy of the Customer Completed signed electronic form held by RouteOne LLC.

 

 

E. WAIVER IF NOTICE IF INTENT TO ACCELERATE AND NOTICE OF ACCELERATION: You give up (waive) your common
law rights to recelve notice of intent to accelerate and notice of acceleration. This means that you give up the right to
receive notice that we intend to demand that you pay all that you owe on the contract at once (accelerate), and notice that
we have accelerated.

F. Use and Care of Motor Vehicle: You must take care of the vehicle and obey all laws in using It. You will not sell or transfer the
motor vehicle without Creditor's written permission. If you do sell or transfer the motor vehicle, this will not release your from your
obligations under this contract, and Creditor may charge you a transfer of equity fee of $25.00 ($50 for a heavy commercial vehicle).
You must keep It free from the claims of others. If a third party takes a lien or claim against or possession of the motor vehicle,
Creditor may pay the third party any cost required to free the motor vehicle from all liens or claims. Any amount paid by Creditor to
the third party will be added to the amount you owe. You will not use or permit the use of the vehicle outside of the United States,
except for up to 30 days in Canada or Mexico, without the prior written consent of the Creditor.

G. Seller's Disclalmer's of Warranties: If the vehicle is of a type normally used for personal use and the Creditor, or the
vehicle's manufacturer, extends a written warranty or service contract covering the vehicle within 90 days from the date of
this contract, you. get implied warranties of merchantability and fitness for a particular purpose covering the vehicle.
Otherwise, you understand and agree that there are no such Implied warranties, except as provided by state law.

H. Agreement to Keep Motor Vehicle Insured: You must insure yourself and the Creditor against loss or damage to the vehicle.
The insurance must cover loss due to collision, fire, and theft. The insurance must be for the actual cash value of the vehicle. A
$100 deductible is required unless the Creditor approves another amount. The type and amount of Insurance must be approved by
the Creditor. Whether of not the vehicle Is insured, you must pay for It If It is lost, damaged, or destroyed. The Insurer must
be authorized to do business In Texas.

I. Physical Damage Insurance Proceeds: You must use physical damage insurance proceeds to repair the motor vehicle, unless
Creditor agrees otherwise In writing. However, if the motor vehicle Is a total loss, you must use the Insurance proceeds to pay what
you owe the Creditor. You agree that the Creditor can use any proceeds from Insurance to repair the motor vehicle, or the Creditor
may reduce what you owe under this contract. If your insurance on the motor vehicle or credit insurance doesn't pay all you owe, you
must pay what Is still owed. If we apply insurance proceeds to the amount you owe, they will be applied to your payments in the
reverse order of when they are due. Once all amounts owed under this contract are paid, any remaining proceeds will be paid to you.
J. Returned Insurance Premiums and Service Contract Charges: This contract may contain charges for insurance or service
contracts or for services included In the cash price. You agree that the Creditor can claim benefits under these contracts and unless
prohibited by law, terminate them to obtain refunds of unearned charges to reduce what you owe or repair the motor vehicle. If the
Creditor gets: ‘a refund on Insurance or service contracts, or other contracts included in the cash price, the Creditor will subtract from
what you owe," “Once all amounts owed under this contract are paid, any ‘remaining refunds will be paid to you.
K. Returned Check Charge: You agree to pay a returned check charge of $__30__ for each check, draft, electronic paymiant, or
other payment device that is dishonored for any reason.

L. Default: You will be in default if:

1. You do not make a payment when it is due; or

2. You gave false or misleading information on your credit application relating to this contract; or

3. Your vehicle is seized by any local, state, or federal authority and is not promptly and unconditionally returned to you; or

4, You file a bankruptcy petition or one is filed against you; or

5. You do not keep any other promise in this contract.

If you default, Creditor can exercise Creditor's rights under this contract and Creditor's other rights under the law.

M. Repossession: If you default, the Creditor may require you to pay at once the unpaid Amount Financed, the earned and unpaid
part of the Finance Charge, and all other amounts due under this contract without prior notice or demand. Creditor may repossess
(take back) the vehicle, so long as the repossession Is handled peacefully. The Creditor may also take goods found In or on the
vehicle when repossessed and hold them for you if Creditor sends written notice of the taking to you at your last known address
within 15 days of the discovery of the goods by Creditor. If you do not ask for these Items back within 31 days from the day Creditor
mails or delivers the notice to you, Creditor may dispose of them as applicable law allows. Any accessory, equipment, or
replacement part stays with the motor vehicle.

N, Your Right to Redeem: If the vehicle Is taken back, Creditor will send you a notice. The notice will say that you may redeem
(buy back) the vehicle, and will explain how to redeem the vehicle. You may redeem the vehicle up to the time the Creditor sells it or
agrees to sell it. If you do not redeem the vehicle, it will be sold.

O. Disposition of the Motor Vehicle: If the vehicle is taken back and sold, the money from the sale, less the allowable expenses,
will be used to pay the amount still owed on the contract. Allowable expenses are those paid as a direct result of having to retake the
vehicle, hold it, prepare it for sale, and sell it. Reasonable lawyers’ fees, If the lawyer is not an employee of the Creditor and legal
costs are allowed, too. If there is any money left (surplus), it will be paid to you unless Creditor must pay It to someone else. If the
money from the sale Is not enough to pay off this contract and costs, you will pay what is still owed to the Creditor. If you do not pay
this amount when the Creditor asks, the Creditor may charge you Interest at the highest lawful rate until you pay.

P. Collection Costs: You must pay any legally permitted expenses related to enforcing this contract, including collection expenses,
lawyers fees (if the lawyer is not an employee of the Creditor) and other legal expenses.

 

 

 

@-17642-SI (APR 17)
e-17642-B-SI Page 5 of 7

T1RR749294.NP1A8A749495 - This conv was created on Sat Aua 26 02:28:09 GMT 2017

Adoy aaneuoyny-uoN DON - Adon pajyajdwoy ayeinooy pue oniy
irue ana Accurale Completed Lopy - ULL NON-AULNOrlauve Copy

Case 19-20148-rlj7 Doc 25 Filed 07/23/19 Entered 07/23/19 10:22:08 Page . 17 of 19

This is a Copy of the Customer Completed signad electronic form hald by RouteOne LLC.

 

 

Q. Consumer Reports: You authorize the Assignee to obtain consumer credit reports from consumer reporting agencies (credit
bureaus) for any reason and at any time in connection. with this contract.

R. Servicing and Collection: You agree that Creditor, Creditor's affiliates, agents and service providers may monitor and record
telephone calls regarding your account to assure the quality of our service or for other reasons. You.also expressly consent and
agree that Creditor, Creditor's affiliates, agents and service providers may use written, electronic or verbal means to contact you. This
consent Includes, but is not limited to, contact by manual calling methods, prerecorded or artificlal volce messages, text messages,
emails, and/or automatic telephone dialing systems. You agree that Creditor, Creditor's affiliates, agents and service providers may
use any email address or any telephone number you provide, now or In the future, including a number for a cellular phone or other
wireless device, regardless of whether you incur charges as a result.

S. Applicable Law: You agree that this contract will be governed by the laws of the state of Texas.

T. General: This contract contains the entire agreement between Creditor and you relating to the sale and financing of the motor
vehicle. If any part of this contract is not valid, all other parts stay valid. If the Creditor doesn't enforce Creditor's rights every time,
Creditor can still enforce them later. Creditor will exercise of all Creditor's rights in a lawful way.

Buyer acknowledges and accepts assignment of this contract to the Assignee (and any successor to Assignee). Buyer also consents
to any subsequent assignment of this contract, and accepts this provision as notice of any such assignment, by Assignee or anyone
else without further notice to Buyer. This consent and notice specifically includes any assignment of the security interest In the
vehicle financed pursuant to this contract.

U. Electronic Records and Signatures and Conversion to Paper: You agree to use electronic records and electronic signatures
to document this contract. Your electronic signatures will have the same effect as signatures on a paper contract.

There will be one authoritative copy of this contract. It will be the electronic copy in a document management system the Creditor
designates for storing It. ,

The Creditor may convert that authoritative copy to a paper original. The Creditor will do so by printing one paper copy marked
"Original." This paper original will have your electronic signature on it. It will have the same effect as If you had signed it originally on

paper.

 

FTC NOTICES: | |

 

 

 

NOTICE - ANY HOLDER OF THIS CONSUMER CREDIT CONTRACT Is SUBJECT TO ALL CLAIMS AND,;

HE SELLER OF GOODS OR SERVICES*

 

DEFENSES WHIGH ‘THE DEBTOR COULD ASSERT AGAINS

OBTAINED PURSUANT HERETO OR WITH THE PROCEEDS HEREOF. RECOVERY HEREUNDER BY THE |:

DEBTOR SHALL NOT EXCEED AMOUNTS PAID BY THE DEBTOR HEREUNDER.

   

idwoy areinosy pue ans}

 

 

Used Motor Vehicle Buyers Guide. If you are buying a used vehicle with this contract, federal regulations may
require a special Buyers Guide to be displayed on the window of the vehicle. THE INFORMATION YOU SEE ON THE
WINDOW FORM FOR THIS VEHICLE IS PART OF THIS CONTRACT. INFORMATION ON THE WINDOW FORM
OVERRIDES ANY CONTRARY PROVISIONS IN THE CONTRACT OF SALE.

Spanish Translation: Gula para compradors de vehiculos usados. LA INFORMACION QUE APARECE EN
LA VENTANILLA DE ESTE VEHICULO FORMA PARTE DE ESTE CONTRATO. LA INFORMACION CONTENIDA
EN EL FORMULARIO DE LA VENTANILLA ANULA CUALQUIER PREVISION QUE ESTABLEZCA LO
CONTRARIO Y QUE APAREZCA EN EL CONTRATO DE VENTA.

 

 

e-17642-SI (APR 17
0-17642-B-SI Page 6 of 7

T166742324-DP 166742325 - This copy was created on Sat Aug 26 02:28:09 GMT 2017

Adon aanewouiny-uon 99N - Adon paie
Imue ang Accurate Compieted Gopy - ULL Non-Autnoritatve Copy

Case 19-20148-rlj7 Doc 25 Filed 07/23/19 Entered 07/23/19 10:22:08 Page 18 of 19
This Is a Copy of the Customer Completed signed electronic form heid by RouteOne LLC.

Any change to this contract must be In writing. Both you and we must sign It. No oral changes to this contract are
enforceable.

Buyer XxX D baths . ne X D N/A :

Signs ‘Sign

 

The Annual Percentage Rate may be negotiated with the Seller. The Seller may assign this contract and may
retain its right to receive a portion of the Finance Charge.

 

 

 

CONSUMER WARNING

NOTICE TO THE BUYER - DO NOT SIGN THIS CONTRACT BEFORE YOU READ IT OR IF IT CONTAINS ANY
_BLANK SPACES. YOU ARE ENTITLED TO A COPY OF THE CONTRACT YOU SIGN. UNDER THE LAW YOU
HAVE THE RIGHT TO PAY OFF IN ADVANCE ALL THAT YOU OWE AND UNDER CERTAIN CONDITIONS MAY
SAVE A PORTION OF THE FINANCE CHARGE. YOU WILL KEEP THIS CONTRACT TO PROTECT YOUR LEGAL
RIGHTS.

BUYER'S ACKNOWLEDGEMENT OF THE CONTRACT RECEIPT

YOU AGREE TO THE TERMS OF THIS CONTRACT AND ACKNOWLEDGE RECEIPT OF A COMPLETED COPY
OF IT. YOU CONFIRM THAT BEFORE YOU SIGNED THIS CONRACT, WE GAVE IT TO YOU, AND YOU WERE
FREE TO TAKE IT AND REVIEW IT.

 

 

XE OMe 08/25/2017 X EN/A . N/A
Buyer Signs Date (Co) Buyer Signs Date
X Amarillo |-40 Motors, LP F = Finance Mane 08/25/2017
Seller Signs By Title Date

THIS CONTRACT IS NOT VALID UNTIL YOU AND CREDITOR SIGN IT.

 

 

 

 

 

 

 

 

 

 

: GUARANTY
“| Guarantor hereby ousrantoas ‘the collection of the above described amount upor (allure of the Seiler named herein to
collect sald amount from the Biiyer named herein. “ae
Guarantor N/A Address N/A
Guarantor N/A Address N/A
Seller will assign this contract electronically to Ford Motor Credit Company ("Assignee"), That
Assignee will then have all the Seller's rights, privileges, and remedies,
OCCC NOTICE: For questions or complaints about this contract, contact Assignee, at 1-800-727-7000 , Visit the website
at www. fordcredit.com , or write to them at P.O. Box 542000, Omaha, NE 68154-8000.

 

The Office of Consumer Credit Commissioner (OCCC) is a state agency, and It enforces certain laws that apply to this contract. If a
complaint or question cannot be resolved by contacting the creditor, consumers can contact the OCCC to file a complaint or ask a general
credit-related question, OCCC address: 2601 N. Lamar Bivd., Austin, Texas 78705, Phone: (800) 538-1579, Fax: (512) 936-7610, Website:
occc.texas.gov. Email: consumer.complaints@occc.texas.gov.

 

 

 

Seller. Amarillo |-40 Motors, LP By G X<- Title Finance Manager
ore S| APR 17)
e-1764: Page 7 of 7

T166742324-DP166742325 - This copy was created on Sat Aug 26 02:28:09 GMT 2017

Adon aanewouiny-UON 19N - Adon paraidwoy areinsov pue anit
es 4
 

Upon sale of this vehicle, the purchaser must apply for a new title within 30 days unless the yehicle is
purchased by a dealer. Untl}.a new title Is Issued, the vehicle record will continue to reflect the owner's
name listed on the current title. SEE BACK OF TAB FOR ADDITIONAL INFORMATION.

!

 

A

 

ll

ti 19SZ0309

\

/
FORD MOTOR CREDIT COMPANY
105704

PO BOX

ATLANTA, GA 30348-5704

DETACH HERE

‘RENA
2025
CANY

VEHICLE IDENTIFICATION NUMB§ A
1FMSK7DHGHGDS3669 2017
\
SST

WEIOHT

4400

PREVIOUB OWNER
TRISTATE FORD.AMARILLO TX

“ONER

PATTON
RAINTREE LN
xX 79015"

a'r
ON»

“

BQNATURE OF OWNER OF AGENT MUST BE IN INK

FORD

_, ITLEDOCUMENT NUMBER

23590
6ObY éTYLA
LL

DATE TITLISAUED

, 19 131442961083136 097 13720 17

UCENSS NUMBER

‘"

 

 

68 OTHERWISE AUTHORIZED BY Hee TION OF
THE NAME OF ANGTHER PERSON OH A oF fine OF Ob

Tey TOC BION
PIE, GN FADE,

 

 

TON ON A CERTIFICATE OF TITLE.
C | ‘
OATH OF LIEN

ATLANTA,

2NO WENHOLDER

=,

ver ueniousea ar

 

 

TIFIED THAT THE PERSON HEREIN NAMED 19 THE OWNER

OBBCAIBED ABOVE WHICH 18 GUBJEOT TO THE ABOVE LIENS.

 

 

OR TITLA GHALL FROM

ANO IN THE GVENT OF DEATH OF
AGREEMENT, THE OWNERSHIP OF THE VEHICLE GHALL VEST IN THE BURVIVOALSD.

oa

r

a)

ARN 08/25/2017 FORD MOTOR CREDIT: COMPANY
ne PO BOX 105

704
GA 30348-5704 |

Z,

4

 

 

 

&H0Or00

 
